EXHIBIT 99.1 VISTA GOLD CORP. CODE OF BUSINESS CONDUCT AND ETHICS (Adopted on December 19, 2003, as amended on March 2, 2009, March 5, 2013 and March 4, 2014) THIS CODE APPLIES TO EVERY DIRECTOR, OFFICER (INCLUDING OUR CHIEF EXECUTIVE OFFICER (“CEO”) AND CHIEF FINANCIAL OFFICER (“CFO”)), AND EMPLOYEE OF VISTA GOLD CORP. AND ITS AFFILIATED ENTITIES (COLLECTIVELY, THE “COMPANY”).THE TERM “EMPLOYEE” INCLUDES ANY INDIVIDUAL THAT IS PAID ON THE COMPANY PAYROLL. To memorialize the Company’s fundamental principles of honesty, loyalty, fairness, forthrightness and use of common sense in general, we have established this Code of Business Conduct and Ethics (this “Code”).As an integral part of our policy to manage our Company with full transparency and in the best interests of shareholders and other stakeholders, this Code strives to deter wrongdoing, and promote the following six objectives: 1.Honest, ethical and moral conduct; 2.Avoidance of conflicts of interest; 3.Full, fair, accurate, timely and transparent disclosure; 4. Compliance with the applicable government and self-regulatory organization laws, rules and regulations; 5.Prompt internal reporting of Code violations; and 6.Accountability for compliance with this Code. Below, we discuss situations that require application of our fundamental principles and promotion of our objectives.If there is a conflict between this Code and a specific procedure, you should consult the CEO, or another officer as may be designated from time to time (the CEO or any such designated officer, the “Designated Officer”), for guidance. ACCOUNTABILITY FOR COMPLIANCE WITH THIS CODE Each of the Company’s directors, officers and employees is expected to: Understand.The Company expects YOU to understand the requirements of your position including company expectations and governmental rules and regulations that apply to your position. Comply.The Company expects YOU to comply with this Code and all applicable laws, rules and regulations. Report.The Company expects YOU to report any violation of this Code of which you become aware. Be Accountable.The Company holds YOU accountable for complying with this Code. Vista Gold Corp. Code of Business Conduct and Ethics - March 2014 TABLE OF CONTENTS Accounting Policies 3 Amendments and Modifications of this Code 3 Anonymous Reporting 3 Anti-Boycott and U.S. Sanctions Laws 4 Bribery; Foreign Corrupt Practices Act 4 Compliance with Laws, Rules and Regulations 4 Computer and Information Systems 5 Confidential Information Belonging to Others 5 Confidential and Proprietary Information 5 Conflicts of Interest 6 Corporate Opportunities and Use and Protection of Company Assets 8 Discipline for Noncompliance with this Code 8 Disclosure Policies and Controls 8 Health, Safety, Environment and Social Responsibility 9 Fair Dealing with Others 9 Filing of Government Reports 9 Insider Trading or Tipping 9 Investor Relations and Public Affairs 11 Non-Retaliation for Reporting 11 Political Contributions 11 Prohibited Substances 12 Record Retention 12 Relations Among Employees:Respect and Contribution 12 Reporting of Code Violations 13 Waivers 13 Conclusion 14 Appendix – Certificate of Ethics for the Chief Executive Officer and Chief Financial Officer Vista Gold Corp. Code of Business Conduct and Ethics - March 2014 ACCOUNTING POLICIES The Company and each of its subsidiaries will make and keep books, records and accounts, which in reasonable detail accurately and fairly present the transactions and disposition of the assets of the Company. All directors, officers, employees and other persons are prohibited from directly or indirectly falsifying or causing to be false or misleading any financial or accounting book, record or account.You and others are expressly prohibited from directly or indirectly manipulating an audit, and from destroying or tampering with any record, document or tangible object with the intent to obstruct a pending or contemplated audit, review or federal investigation.The commission of, or participation in, one of these prohibited activities or other illegal conduct will subject you to federal penalties, as well as punishment by the Company, including possible termination of employment. No director, officer or employee of the Company may, directly or indirectly, either:(i) make or cause to be made a materially false or misleading statement; or (ii) omit, or cause another person to omit, any material fact that is necessary so that statements made will not be misleading, in connection with: · The audit of financial statements by independent accountants; · The preparation of any required reports whether by independent or internal accountants; or · Any other work which involves or relates to the filing of a document with the United States Securities and Exchange Commission (“SEC”) or applicable Canadian securities regulatory authorities. AMENDMENTS AND MODIFICATIONS OF THIS CODE There shall be no amendment or modification to this Code except by a vote of the Board of Directors or a designated board committee that will ascertain whether an amendment or modification is appropriate. In case of any amendment or modification of this Code that applies to an officer or director of the Company, the amendment or modification shall be posted on the Company’s website within two business days of the board vote or shall be otherwise disclosed as required by applicable law or the NYSE MKT or Toronto Stock Exchange rules.Notice posted on the Company’s website shall remain there for a period of 12 months and shall be retained in the Company’s files as required by law. ANONYMOUS REPORTING If you wish to report a suspected violation of this Code anonymously, you may call the Chairman of the Audit Committee.You do not have to reveal your identity in order to make a report.If you do reveal your identity, it will not be disclosed by the Chairman of the Audit Committee unless disclosure is unavoidable during an investigation. Vista Gold Corp. Code of Business Conduct and Ethics - March 2014 ANTI-BOYCOTT AND U.S. SANCTIONS LAWS The Company must comply with anti-boycott laws, which prohibit it from participating in, and require us to report to the authorities any request to participate in, a boycott of a country or businesses within a country.If you receive such a request, report it to the Designated Officer.We will also not engage in business with any government, entity, organization or individual where doing so is prohibited by applicable laws.For more information on these laws contact the Designated Officer who will consult with or refer you to the appropriate corporate legal representatives. BRIBERY; FOREIGN CORRUPT PRACTICES ACT You are strictly forbidden from offering, promising or giving money, gifts, loans, rewards, favors or anything of value to any governmental official, employee, agent or other intermediary (either inside or outside the United States) which is prohibited by law.Those paying a bribe may subject the Company and themselves to civil and criminal penalties.When dealing with government customers or officials, no improper payments will be tolerated.If you receive any offer of money or gifts that is intended to influence a business decision, it should be reported to your supervisor or the Designated Officer immediately. The Company prohibits improper payments in all of its activities, whether these activities are with governments or in the private sector. The United States Foreign Corrupt Practices Act prohibits giving anything of value, directly or indirectly, to foreign government officials or foreign political candidates in order to obtain, retain or direct business.Accordingly, corporate funds, property or anything of value may not be, directly or indirectly, offered or given by you or an agent acting on our behalf, to a foreign official, foreign political party or official thereof or any candidate for a foreign political office for the purpose of influencing any act or decision of such foreign person or inducing such person to use his influence or in order to assist in obtaining or retaining business for, or directing business to, any person. You are also prohibited from offering or paying anything of value to any foreign person if it is known or there is a reason to know that all or part of such payment will be used for the above-described prohibited actions.This provision includes situations when intermediaries, such as affiliates or agents are used to channel payoffs to foreign officials. The United States Foreign Corrupt Practices Act also contains significant internal accounting control and record-keeping requirements that apply to the Company’s domestic and international operations. COMPLIANCE WITH LAWS, RULES AND REGULATIONS The Company’s goal and intention is to comply with the laws, rules and regulations by which we are governed.In fact, we strive to comply not only with requirements of the law but also with recognized compliance practices.All illegal activities or illegal conduct are prohibited whether or not they are specifically set forth in this Code. Vista Gold Corp. Code of Business Conduct and Ethics - March 2014 Where law does not govern a situation or where the law is unclear or conflicting, you should discuss the situation with your supervisor and, as required, should seek advice from the Designated Officer who will consult with or refer you to the appropriate corporate legal representatives.Business should always be conducted in a fair and forthright manner. Directors, officers and employees are expected to act according to high ethical standards. COMPUTER AND INFORMATION SYSTEMS For business purposes, officers and employees are provided telephones and computer workstations and software, including network access to computing systems such as the Internet and email, to improve personal productivity and to efficiently manage proprietary information in a secure and reliable manner.You must obtain the permission from the CEO to install any software on any Company computer or connect any personal laptop to the Company network.As with other equipment and assets of the Company, we are each responsible for the appropriate use of these assets.Except for limited personal use of the Company’s telephones, computers and email, such equipment may be used only for business purposes.Officers and employees should not expect a right to privacy of their email or Internet use.All email and Internet use on Company equipment is subject to monitoring by the Company. CONFIDENTIAL INFORMATION BELONGING TO OTHERS You must protect confidential information, including trade secrets and other information given in confidence by others, including partners, suppliers, contractors, competitors and customers, just as you are required to protect the Company’s confidential information.However, certain restrictions about the information of others may place an unfair burden on the Company’s future business.For that reason, directors, officers and employees should coordinate with the Designated Officer to ensure appropriate agreements are in place prior to receiving any confidential third-party information.These agreements must reflect a balance between the value of the information received on the one hand and the logistical and financial costs of maintaining confidentiality of the information and limiting the Company’s business opportunities on the other.In addition, any confidential information that you may possess from an outside source, such as from a previous employer, must not, so long as such information remains confidential, be disclosed to or used by the Company.Unsolicited confidential information submitted to the Company should be refused, returned to the sender where possible and deleted if received via the Internet or email. CONFIDENTIAL AND PROPRIETARY INFORMATION It is the Company’s policy to ensure that all operations, activities and business affairs of the Company and our business associates are kept confidential to the greatest extent possible.Confidential information includes all non-public information that might be of use to competitors, or that might be harmful to the Company or its business associates if disclosed.Confidential and proprietary information about the Company or its business associates belongs to the Company, must be treated with strictest confidence and is not to be disclosed or discussed with others. Unless otherwise agreed to in writing, confidential and proprietary information includes any and all methods, inventions, improvements or discoveries, whether or not patentable or Vista Gold Corp. Code of Business Conduct and Ethics - March 2014 copyrightable, and any other information of a similar nature disclosed to the directors, officers or employees of the Company or otherwise made known to the Company as a consequence of or through employment or association with the Company (including information originated by the director, officer or employee).This can include information regarding the Company’s business, products, processes, and services.It also can include information relating to research, development, inventions, trade secrets, intellectual property of any type or description, data, business plans, marketing strategies, engineering, contract negotiations and business methods or practices. The following are examples of information that is not considered confidential: · Information that is in the public domain to the extent it is readily available; · Information that becomes generally known to the public other than by disclosure by the Company or a director, officer or employee; and · Information you receive from a party that is under no legal obligation of confidentiality with the Company with respect to such information. We have exclusive property rights to all confidential and proprietary information regarding the Company or our business associates.The unauthorized disclosure of this information could destroy its value to the Company and give others an unfair advantage.You are responsible for safeguarding Company information and complying with established security controls and procedures.All documents, records, notebooks, notes, memoranda and similar repositories of information containing information of a secret, proprietary, confidential or generally undisclosed nature relating to the Company or our operations and activities made or compiled by you or made available to you prior to or during the term of your association with the Company, including any copies thereof, unless otherwise agreed to in writing, belong to the Company and shall be held by you in trust solely for the benefit of the Company, and shall be delivered to the Company by you on the termination of your association with us or at any other time we request. CONFLICTS OF INTEREST Conflicts of interest can arise in virtually every area of our operations.A “conflict of interest” exists whenever an individual’s private interests interfere or conflict in any way (or even appear to interfere or conflict) with the interests of the Company.We must strive to avoid conflicts of interest.We must each make decisions solely in the best interest of the Company.Any business, financial or other relationship with suppliers, customers or competitors that might impair or appear to impair the exercise of our judgment solely for the benefit of the Company is prohibited. Here are some examples of conflicts of interest: Family Members.Actions of family members may create a conflict of interest.For example, gifts to family members by a supplier of the Company are considered gifts to you and must be reported.Doing business for the Company with organizations where your family members are employed or that are partially or fully owned by your family members or close friends may Vista Gold Corp. Code of Business Conduct and Ethics - March 2014 create a conflict or the appearance of a conflict of interest.For purposes of this Code, “family members” include any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, and adoptive relationships. Gifts, Entertainment, Loans, or Other Favors.Directors, officers and employees shall not seek or accept personal gain, directly or indirectly, from anyone soliciting business from, or doing business with the Company, or from any person or entity in competition with us.Examples of such personal gains are gifts, non-business-related trips, gratuities, favors, loans, and guarantees of loans, excessive entertainment or rewards.However, you may accept gifts of a nominal value.Other than common business courtesies, directors, officers and employees must not offer or provide anything to any person or organization for the purpose of influencing the person or organization in their business relationship with us. Directors, officers and employees are expected to deal with advisors or suppliers who best serve the needs of the Company as to price, quality and service in making decisions concerning the use or purchase of materials, equipment, property or services.Directors, officers and employees who use the Company’s advisors, suppliers or contractors in a personal capacity are expected to pay market value for materials and services provided. Outside Employment.Officers and employees may not participate in outside employment, self-employment, or serve as officers, directors, partners or consultants for outside organizations, if such activity: 1. Reduces work efficiency; 2. Interferes with your ability to act conscientiously in the Company’s best interest; or 3. Requires you to utilize the Company’s proprietary or confidential procedures, plans or techniques. You must inform your supervisor of any outside employment, including the employer’s name and expected work hours. Reporting Conflicts of Interest or Potential Conflicts of Interest.You should report any actual or potential conflict of interest involving yourself or others of which you become aware to your supervisor or the Designated Officer.If you are an officer, you should report any actual or potential conflict of interest involving yourself or others of which you become aware to the Designated Officer or to the Chairman of the Corporate Governance and Nominating Committee of the Board of Directors.If you are a Director, you should report any actual or potential conflict of interest involving yourself or others of which you become aware to the Chairman of the Corporate Governance and Nominating Committee of the Board of Directors. Executive officers, directors, beneficial holders of 5% or more of the common shares of the Company and immediate family members of the foregoing persons are covered by the Company’s Statement of Policy with Respect to Related Party Transactions. Vista Gold Corp. Code of Business Conduct and Ethics - March 2014 CORPORATE OPPORTUNITIES AND
